Exhibit 10.3

[brookscorporatelogocolora07.jpg]


June 4, 2015


Mark D. Morelli


Dear Mark:


This letter is intended to modify and amend the offer letter dated December 1,
2011 (the “Offer Letter”) between Brooks Automation, Inc. (“Brooks”) and you. In
light of your continued performance in the senior executive role as President
and Chief Operating Officer, Brooks has agreed to modify certain terms of offer
letter relating to your eligibility for salary continuation in the event there
is a termination of your employment as set forth below.
The second paragraph of Section 5 of the Offer Letter is hereby deleted in its
entirety and replaced by the following new paragraphs:
“If Brooks terminates your employment without “cause” (as defined in Brooks’
equity grant documents), or you terminate your employment for “good reason” (as
defined below), you will be eligible for salary continuation payments at your
then current base salary for a period of twelve months from your termination
date. If you have not secured employment following the initial 12 months of
salary continuation, Brooks will continue your salary on a bi-weekly basis for
up to 12 additional months while you are not employed. In addition, you will
continue to be covered under the Company’s medical, dental and vision plans at
the same contribution level as current active employees. In exchange, you agree
to sign the Company’s customary Separation Agreement and Waiver of Claims. For
the sake of clarity, the salary continuation benefits described above shall not
apply to any termination of employment that triggers a payment to you under the
Change in Control Agreement dated as of June 4, 2015 between you and the
Company.
For purposes hereof, “good reason” shall mean, without your express written
consent, the occurrence of any of the following: (i) a material breach by the
Company of any agreement that exists between you and the Company; (ii) a
diminution of your responsibilities and authority resulting in responsibilities
and authority in material respects inconsistent with the responsibilities and
authority of the role of President and Chief Operating Officer of the Company;
(iii) a reduction of your base salary or of any material employee benefit
enjoyed by you unless all senior executives of the Company suffer a
substantially similar reduction; or (iv) a relocation of your office to a
location more than 60 miles from the Company’s headquarters in Chelmsford,
Massachusetts.”
Except as set forth above, all other terms and conditions contained in your
Offer Letter remain unchanged and in full force and effect. Please acknowledge
your agreement with the terms of this letter by signing and returning a copy
hereof.
Sincerely yours,




William T. Montone
Senior Vice President, Human Resources








